Citation Nr: 1105744	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to October 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

For reasons explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran's service personnel records reflect that he was 
awarded a Meritorious Unit Commendation for his service in the 
Marines from April 1991 to October 1991, and such records also 
confirm that he participated in Operation Desert Calm in Saudi 
Arabia from May 1991 to September 1991.  His DD Form 214 lists 
his military occupational specialty as an anti-tank assaultman.  
The Veteran's service treatment records reveal that he was 
assessed with alcohol abuse in approximately January 1993.

The Veteran now contends that he suffers from PTSD as a result of 
numerous 
in-service and combat-related stressors.  Specifically, as 
reported to treatment providers, his military stressors include 
the following: feeling responsible for a dead buddy who entered a 
room that he supposedly cleared and his buddy was killed with a 
booby trap; assisting with the care of a Saudi soldier who kicked 
a bomb that exploded and took off half his body, then putting his 
own hands in many shrapnel wounds to attempt to control the 
bleeding while the man died; being on watch when a camel stepped 
on a mine and was severely injured but not killed, and the camel 
bellowed in pain all night until they could shoot him in the 
morning; recounting a friendly fire incident in which a fellow 
Marine accidentally shot another Marine, and other soldiers 
reportedly threw parts of the skull on the shooter; seeing a 
piece of gold in a burned-out tank, then reaching in and coming 
up with a jaw; shooting a dog by mistake; being subjected to 
multiple explosions all night long for many nights in a row 
without proper knowledge of their origin; being sent on one-man 
roving patrols all night long; removing corpses from burned 
vehicles for many days; clearing mine fields of dead bodies, 
booby traps, live munitions, anti aircraft displacement, tanks, 
and hostile combatants between Saudi Arabia and Kuwait; 
patrolling South Kuwait City while receiving sniper fire; 
guarding and patrolling areas while receiving hostile artillery 
attacks; being under hostile fire while capturing prisoners of 
war in Kuwait City and escorting them to Ras al Mishab; and 
cleaning buildings of dead bodies from the operation at the horse 
track in Kuwait City.

The medical evidence of record dating since February 2007 
reflects that the Veteran has been diagnosed with PTSD on 
multiple occasions.  In a May 2007 private treatment record, it 
was noted that the Veteran saw combat in the Marines and that he 
currently struggled with nightmares of combat, could not stop 
thinking about it, and had intermittent flashbacks.  In a June 
2007 private treatment record, it was noted that he had a history 
of PTSD from combat he experienced in the military.  In a July 
2007 VA treatment record, the Veteran reported having lots of 
guilt over actions that occurred in Desert Storm, and it was 
noted that he had nightmares of combat (as well as childhood 
issues).  In a later July 2007 VA treatment record, he reported 
that his PTSD symptoms had been present since his military 
service, and he reiterated that he was having violent nightmares 
about the abuse he experienced as a child as well as the 
horrendous events he witnessed during multiple tours in 
Afghanistan and Iraq.  In a September 2007 VA treatment record, 
the Veteran again reported being guilty over his actions that 
occurred in Desert Storm.  He stated that he was in the Marine 
infantry with the initial invasion force.  It was again noted 
that he had nightmares of combat (as well as childhood issues).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010).

However, the content of the Veteran's reported stressors 
throughout the appeal are inconsistent with other evidence of 
record, including his service personnel records.  For example, 
the Veteran has reported being in combat, being in the invasion 
force of Operation Desert Storm, and serving 3 tours in Iraq and 
Afghanistan.  However, the Veteran's DD Form 214 and service 
personnel records note the Veteran served only 3 months and 14 
days of foreign service and that he participated in Desert Calm 
in Saudi Arabia from May 16, 1991 to September 4, 1991.  Clearly, 
he did not serve "3 tours" in Iraq and Afghanistan.  Moreover, 
while he has reported to multiple treatment providers that he 
served in combat, he did not received combat medals or combat pay 
or hazardous duty pay.  Indeed, on his VA Form 9 received in May 
2009, the Veteran stated that the law should not limit PTSD to 
combat only, suggesting an understanding that he was not in 
combat.  

Additionally, when filling out the VA Form 21-0781 regarding 
stressors, he mentioned only explosions at night, being on one-
man patrols all night long, and removing corpses from burned cars 
and APCs.  Interestingly, he did not fill out the lower portion 
of the form regarding information concerning people killed in 
action or wounded in action, despite previously reporting to a 
treatment provider that a buddy of his entered a room that the 
Veteran supposedly cleared and his buddy was killed with a booby 
trap.  On his VA Form 9, he stated he came under hostile fire 
while capturing prisoners of war from Kuwait City.  However, the 
liberation of Kuwait occurred in late February 1991 and a cease 
fire was declared and accepted shortly thereafter, both of which 
were approximately 2 months prior to the Veteran's deployment.  
Thus, the inconsistencies in the Veteran's reported stressors 
with other evidence of record, including service personnel 
records, raises a serious question as to the Veteran's 
credibility in reporting his claimed stressors.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider 
bias in lay evidence and conflicting statements of the veteran in 
weighing credibility).  However, the Veteran's unit did receive a 
Meritorious Unit Commendation, but the basis for the award has 
not been established through official sources.  While the RO 
asked for a copy of the Veteran's certificate of the award which 
was not available, the RO did not seek information from the 
Marine Corps, which may be able to identify why such award was 
given to the Veteran's unit.  Accordingly, the Board finds that 
additional development is necessary.  In addition, the Veteran 
had only 3 months and 14 days of service in Saudi Arabia, with 
the 3rd Bn., 3rd Mar., 1st MEB, MCBH, FMF, from May 16, 1991 to 
September 4, 1991.  An attempt to obtain unit records or after 
action reports for that time period should be made.  

The Board acknowledges that effective July 13, 2010, 38 C.F.R. § 
3.304(f) was amended as follows.  If a stressor claimed by a 
veteran is related to that veteran's fear of hostile military or 
terrorist activity, and a VA psychiatrist or psychologist (or a 
psychiatrist or psychologist with whom VA has contracted) 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of that 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 
2010).  However, as noted above, the Veteran's stressors do not 
appear to be credible when considered with the evidence currently 
of record.  Thus, if evidence is received from additional 
development which reflects the Veteran has reported a credible 
stressor, then the Veteran should be afforded a VA psychiatric 
examination by a psychiatrist or psychologist to determine 
whether he suffers from PTSD as a result of military service. 

In addition, in a February 2007 private treatment record, it was 
noted that the Veteran had been getting therapy at the Ozark 
Center in Carthage, Missouri.  On remand, all available treatment 
records for the Veteran from this facility should be obtained.  
All relevant ongoing medical records should also be obtained, to 
include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his PTSD at any time.  After securing 
any necessary releases, the RO/AMC should 
request any records identified which are 
not duplicates of those contained in the 
claims file, to include all available 
treatment records from the Ozark Center in 
Carthage, Missouri.  If any requested 
records are unavailable, then the file 
should be annotated as such and the Veteran 
should be so notified.

In addition, obtain mental health treatment 
records dating since November 2007 from the 
Veterans Health Care System in 
Fayetteville, Arkansas.

2.  Contact the Marine Corps Archives and 
Special Collections or other appropriate 
source (as noted in 
M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 15, b) and request information 
as to why the 3rd Bn., 3rd Mar., 1st MEB, 
MCBH, FMF, was awarded the Meritorious Unit 
Commendation for actions during a period 
including May 16, 1991 to September 4, 
1991.  In addition, request unit records or 
after action reports for this unit during 
the period from May 16, 1991 to September 
4, 1991.  All actions taken should be 
documented in the claims file.  If no 
additional information is available, the 
Veteran should be notified.

3.  If, and only if, information from the 
development requested in #2 above yields 
information that supports any of the 
Veteran's claimed stressors, or other 
credible information is received, then 
schedule the Veteran for a VA psychiatric 
examination by a psychiatrist or 
psychologist to determine whether the 
Veteran suffers from PTSD in accordance 
with the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-
IV), and if so, whether such disorder is 
related to a corroborated or credible 
military stressor.  The RO/AMC should 
specify the stressor(s) deemed corroborated 
or credible.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  A complete rationale 
for all opinions expressed should be 
provided.  

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed, to include 
consideration of the amended version of 
38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 
39843 (July 13, 2010) and 75 Fed. Reg. 
41092 (July 15, 2010)).  If the benefit 
sought on appeal remains denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

